DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "depression" and “mound”, respectively in line 1. There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claims 7 and 8 depend on the instant claim 2 which does not recite “mounds or depressions”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4,6,9-11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spears (US 2015/0273134A1).
Spears (US 2015/0273134A1) teaches of a system to generate bubbles on demand for delivery into a subject (abstract; p1, [0003]; p4, [0050], claims 1-9). A tube can be used to generate the bubble 
The bubble diameter, of a few micrometers, of the disclosure anticipate the bubble diameter of the instant claims.
The bubble generation system can include a container that may include an internal flexible liner. A gas saturated liquid may be placed within the internal flexible liner of the container (p2, [0022]). A trigger can be used to allow the flow of the liquid from the flexible liner and through the bubble generation tube (p2, [0024]). The liquid can be directed through the bubble generation tube and allows for the generation of a plurality of bubbles during and after of the passage of the liquid from the flexible liner through the tube (p2, [0024]). 
The container of the disclosure anticipates the container of the instant claims.
The tube of the disclosure anticipates the tube of the instant claims.
The trigger of the disclosure anticipates the trigger of the instant claims. 
The tube can be formed to include appropriate properties to allow for formation of a selected amount of bubbles in a selected size based upon properties of the tube. The tube can have an internal diameter that is about 40 [Symbol font/0x6D]m to about 150 [Symbol font/0x6D]m and allows for a selected flow rate (p2, [0028]). The tube can be substantially smooth but may include crevices that are substantially small (p2, [0029]; p4, [0041],[0043]).

The crevices of the disclosure anticipates the depression of the instant claims 
The tube may have a nucleation coating of a hydrophilic and/or a hydrophobic material (p2, [0030]; p3, [0033]). The coating may be formed at substantially only the exit or distal end of the tube and extend a selected distance into the tube (p2, [0031]). For example, the length of the coating may be about 0.1 mm to about 5 mm (p3, [0032-0033]). 
The length of the nucleation coating, of about 0.1 mm, of the disclosure anticipates the nucleation region of about 200 microns of the instant claims.
The nucleation coating of the disclosure anticipates the nucleation site of the instant claims.
The nucleation site extended to a selected distance into the tube of the disclosure anticipates the nucleation sites in a nucleation region of the tube of the instant claims.
The bubbles may be delivered into a delivery device, such as the barrel of a syringe that may include a plunger (p4, [0047]; Fig 4) which encompasses the receiving port of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-13,15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 2015/0273134A1).
Spears (US 2015/0273134A1) discloses that stated above.
With regards to the instant claim 5, Spears not explicitly disclose that the internal diameter of the tube is about 1 micron to about 1 millimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the internal diameter of the tube can be varied and include about 1 micron to about 1 millimeter as Spears teaches that the bubble size can be selected based upon the size of the tube that ranges from about 40 [Symbol font/0x6D]m to about 150 [Symbol font/0x6D]m and which falls within the range of the internal diameter of the instant claims. 

With regards to the instant claims 7 and 20 in part, Spears does not explicitly disclose that the depression of about 0.05 microns to about 5 microns in length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the crevices of Spears may have a depression of about 0.5 microns as they are stated as being submicron and allow for the formation of a bubble therein (p4, [0041]). 

With regards to the instant claims 8 and 20 in part, Spears does not explicitly disclose mounds and/or their height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Spears comprises mounds with a height of about 0.05 microns as Fig 3 shows the crevices and mounds within the internal portion of the tube. The crevices are 

With regards to the instant claims 12,13,15 and 18 
Spears further discloses a method for forming a plurality of bubbles from a container via flowing the liquid through a tube comprising a hydrophobic domain formed near the distal end on an internal surface of the tube (claims 10-21). Depressing the trigger opens a valve to allow the pressurized liquid to exit through the tube (p2, [0025]). The bubbles can be sheared or broken (p3, [0037]). The hydrophobic domain coating comprises gallium alloy (p2, [0031]; claims 2,3). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9,12,13,15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,898,637. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of forming a plurality of bubbles of U.S. Patent No. 10,898,637 encompasses the method of generating bubbles and the system to generate bubbles of the instant claims as the tube has an augmented distal end with an internal coating for nucleation and formation of bubbles.
Claims 1-13,15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,724,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the system for generating a plurality bubbles of .S. Patent No. 9,724,460 encompasses the system for generating a plurality of bubbles of the instant claims as the systems comprise a container, a tube, a valve, a hydrophobic nucleation domain which may comprise gallium, etc. and can be used for the method of generating a plurality of bubbles.

Conclusion
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618